 
EXHIBIT 10.15
CONFIDENTIAL TREATMENT REQUESTED


[*]  Denotes information for which confidential treatment has been
requested.  Confidential portions omitted have been filed separately with the
Securities and Exchange Commission.




AHA47


AMENDMENT THREE
TO VALUE ADDED RESELLER PROGRAM AGREEMENT NUMBER AHA47
BY AND BETWEEN AGILENT TECHNOLOGIES, INC. AND
O.I. CORPORATION


The above referenced Value Added Reseller’s Agreement (“Agreement”) dated
January 1, 2008, between Agilent Technologies, Inc. (“Agilent”) and O.I.
Corporation (“Reseller”) is hereby amended as follows:


1.
The term of the agreement is modified to be effective for twelve (12) month
period beginning January 1, 2010.



2.
Exhibit E305 Version 10 LSCA Value Added Reseller Compensation Exhibit is hereby
deleted and replaced with the attached Exhibit E305 Version 10.





ALL OTHER TERMS AND CONDITIONS OF THE ABOVE REFERENCED VALUE
ADDED RESELLER PROGRAM AGREEMENT REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.

 
AGREED TO:
 
AGREED TO:
             
Representative: 
O.I. Corporation
 
Agilent::
Agilent Technologies, Inc.
               
/s/ J. Bruce Lancaster
 
/s/ Bill Wynne
   
Authorized Representative Signature
Authorized Representative Signature
             
Name:
J. Bruce Lancaster
 
Name:
Bill Wynne
 
Title:
CEO/CFO
 
Title:
Contracts Specialist
 
Date:
December 30, 2009
 
Date:
December 31, 2009
 
Address:
151 Graham Road
 
Address: 
2850 Centerville Road
   
College Station, TX 77845
   
Wilmington, DE 19808
 

 

--------------------------------------------------------------------------------


 
AHA47
LSCA VALUE ADDED RESELLER COMPENSATION EXHIBIT
Exhibit E305

 
DISCOUNT SUMMARY TABLE
 
COLUMN I
COLUMN II
COLUMN III
COLUMN IV
Volume Discount (Section 1)
[*]
[*]
[*]
[*]
Volume Performance Discount (Section 2)
[*]
[*]
[*]
[*]
TOTAL DISCOUNT PERCENTAGE
[*]
[*]
[*]
[*]

 
1. VOLUME BASED DISCOUNT
 
Eligible Products, including applicable standard options, will receive discounts
in accordance with the following "Discount Percentage Schedule" at the Estimated
Volume level established under this Exhibit. The discounts granted under this
Exhibit are in lieu of and not in addition to any other discounts that might be
available from Agilent with the exception of certain special promotions that may
be offered from time to time.
 
DISCOUNT PERCENTAGE SCHEDULE
WORLDWIDE
I
II
III
IV
US DOLLAR NET
       
100,000 -499,999
[*]
[*]
[*]
[*]
500,000 -999,999
[*]
[*]
[*]
[*]
1,000,000 -1,999,999
[*]
[*]
[*]
[*]
2,000,000 -3,999,999
[*]
[*]
[*]
[*]
6,500,000 -UP
[*]
[*]
[*]
[*]

 
PRODUCTS SUBJECT TO DISCOUNT
 
Reseller is appointed for the following Products as defined by the solutions in
the business plan:
 
COLUMN I
ALL PRODUCTS FROM PRODUCT LINES
AA Proprietary Supplies
58 Analytical Supplies
BC LC Columns JW
GC Columns
COLUMN II
SELECTED PRODUCTS FROM PRODUCT LINES
AZ* Gas Chromatography systems and related Products CA* Emerging Markets
Measurement Solutions
BZ* Gas Chromatography/Mass Spectroscopy Systems and Related Products
COLUMN III
SELECTED PRODUCTS FROM PRODUCT LINES
29* Liquid Chromatography and related Products
MA    Spectroscopy
89* LC Mass Spectrometers
LI Laboratory Informatics
COLUMN IV
PRODUCTS FROM PRODUCT LINES
8P Replacement Parts

 
Discounts also include all ChemStations associated with these Products
 
Notwithstanding the foregoing, Agilent reserves the right to determine which
Products are eligible for discount.
 
PL29 PRODUCTS NOT ELIGIBLE FOR DISCOUNT
 
G1411A
Oracle Client License
G4240A
HPLC-Chip MS Interface for use with Agilent MS

 
2. VOLUME PERFORMANCE DISCOUNT
 
Reseller will receive a Volume Performance Discount of [*] percent ([*]%) on all
orders placed during the following six (6) month period for Products in Column
II and III, if Reseller’s total net purchases of Agilent Products under this
Agreement for the prior six (6) months equal or exceed one hundred percent
(100%) of volume target specified in Table 1 below.


For new Resellers the Volume Performance Discount will commence only after the
initial six (6) months of the Agreement period. Reseller will not be eligible to
receive Volume Performance discount unless a business plan has been agreed to
between Reseller and Agilent. Should this Agreement be renewed, this section is
also applicable during the first six (6) months of the renewal period.
 
TABLE 1 NET SALES VOLUME TARGET*
 
1st Half – Agreement period
2nd Half – Agreement period
Agreement period – Annual Volume target
[*]
[*]
[*]

 
Reseller’s initial agreement period is less than 12 months the volume estimate
will be prorated on the basis of 12 months.
 
 
 
[*]  Denotes information for which confidential treatment has been
requested.  Confidential portions omitted have been filed separately with the
Securities and Exchange Commission.
 

--------------------------------------------------------------------------------


 
AHA47
 
LSCA VALUE ADDED RESELLER COMPENSATION EXHIBIT


3. DEMO DISCOUNT


Products purchased for demonstration and development purposes receive an
additional discount of [*] percent ([*]%), subject to Section 7 in R200L.


4. WARRANTY


The following warranty terms shall apply:


a)
Reseller will receive an on-site warranty for Products beginning upon Reseller’s
acceptance and ending either ninety (90) days thereafter or on the date that
Reseller ships the Product(s) to the end-user, whichever occurs first. The end
user warranty period for Products begins ninety (90) days after Reseller’s
acceptance or the date the Product is received by the end-user, whichever occurs
first.



b)
Agilent reserves the right to change the warranty. Such changes will affect only
new orders.



c)
Reseller may provide more extensive warranties to end-users for certain Products
only to the extent it receives Agilent's prior approval and provided further
that Reseller indemnifies Agilent against damages, liability or claims arising
from Reseller’s breach of such warranties or associated warranty service.



d)
End-users must provide proof of purchase to be eligible for Agilent warranty
service.



WARRANTY TO END USERS


a)
Product warranty terms are provided with the Product, on quotations, upon
request or at http://www.agilent.com/go/warranty_terms. Each Product receives a
global warranty which includes the standard warranty for the country of
purchase.



b)
Agilent warrants the Agilent hardware and consumables Products against defects
in materials and workmanship and that the Product will conform to
Specifications. Agilent warrants that Agilent owned standard Software
substantially conforms to Specifications.



c)
If Agilent receives notice of defects or non-conformance during the warranty
period, Agilent will, at its option, repair or replace the affected Product.
Reseller or end user will pay expenses for return of such Product(s). Agilent
will pay expenses for shipment of repaired or replacement Product(s).



d)
THE ABOVE WARRANTIES ARE EXCLUSIVE, AND NO OTHER WARRANTY, WHETHER WRITTEN OR
ORAL, IS EXPRESSED OR IMPLIED. AGILENT SPECIFICALLY DISCLAIMS THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 
 
 
[*]  Denotes information for which confidential treatment has been
requested.  Confidential portions omitted have been filed separately with the
Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

